[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAY 1, 2007
                              No. 05-15006                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 94-14060-CR-KMM

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

RICKY EUGENE PATTERSON,
a.k.a. Alvin Patterson,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (May 1, 2007)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Neal Gary Rosensweig, appointed counsel for Ricky Eugene Patterson, has
filed a motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal regarding the district court’s denial of Patterson’s

“Petition for Sentence Reduction Pursuant to [28] U.S.C. [§] 3582(c)(2) in Light of

Amendment 591 of the U.S.S.G. Made Retroactive per [§] 1B1.10” dated July 12,

2005 (“§ 3582 petition”) is correct. Because independent examination of the entire

record reveals no issues of arguable merit, counsel’s motion to withdraw with

regard to the appeal of the § 3582 petition is GRANTED and the district court’s

denial of the § 3582 petition is AFFIRMED. Rosensweig’s motion to withdraw is

granted only with regard to appeal of the § 3582 petition.




                                           2